In an action to foreclose on a mortgage, the defendant Irene Nagrotsky appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Golden, J.), dated March 8, 1996, as granted the plaintiff’s motion pursuant to CPLR 3217 (b) to discontinue the action without prejudice.
*457Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
As there was no showing of prejudice to the appellant, the court did not improvidently exercise its discretion in granting the plaintiffs motion for a voluntary discontinuance of the action (see, CPLR 3217 [b]; Tucker v Tucker, 55 NY2d 378, 383; Great W. Bank v Terio, 200 AD2d 608, 609). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.